                      Case 8:21-cv-01477-CEH-AAS Document 1-3 Filed 06/17/21 Page 1 of 2 PageID 15


         01/28/2021                   8005443623                              PNC                     8:26 PM


         02/04/2021 Mailed Certified letter to PNC Bank to revoke permission to call my cell phone.
         02/05/2021                   8005443623                              PNC                     12:24 PM
         02/09/2021 Certified letter signed for on 02/08/2021 at 8:45am



         02/13/2021                   8005443623                              PNC                           8:25 AM


          2/23/2021                   8005443623                              (1 text and 1 call)           8:34 AM
                      227898 text 3:15pm                                      pnc                           3:15 PM


           3/3/2021                   8005443623                              pnc bank                      8:16 AM
                                      2699734000                              PNC                           7:49 PM


         03/11/2021                   8005443623                              pncbank                       8:10 AM


***3/17/2021***       31 days signed up for National Do Not Call Registry



          3/19/2021                   8005443623                              pncbank                       8:18 AM
          3/24/2021                   2699734000                              PNC                           7:51 PM
          3/31/2021                   8005443623                              PNC                           8:17 AM
         04/01/2021                   8005443623                              pnc                           8:33 AM



         04/10/2021                   8225443623                              pnc bank                     11:11 AM
         04/16/2021                   2699734000 voicemail                    PNC bank                      9:33 AM
                                      8005443623 voicemail                    pnc bank                      3:06 PM


         04/22/2021                   8005443623                              PNC                           8:15 AM
         04/27/2021                   2699734000                              PNC                           6:44 PM
         05/07/2021                   8005443623                              PNC                           8:21 AM
         05/18/2021                   2699734000 voicemail                    PNC                           7:10 PM
                                      2699734000 voicemail                    PNC                           6:44 PM


         05/24/2021                   8005443623                              PNC                           9:04 AM
Case 8:21-cv-01477-CEH-AAS Document 1-3 Filed 06/17/21 Page 2 of 2 PageID 16




                                                                               /



                                       180 days
                                            5/28/2021
                                            5/21/2021


                                            6/14/2021
                                            7/27/2012
                                             7/7/2021
                                            6/18/2021
                                            6/28/2021
